Citation Nr: 1025254	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-06 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to dependency and indemnity compensation based upon a 
claim of service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1947 to 
September 1969.  He died in April 2007.  The appellant is his 
widow.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2007 RO decision.  The appellant presented sworn 
testimony before the undersigned Acting Veterans Law Judge during 
a hearing in April 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on her part is required.


REMAND

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish 
service connection for the cause of a veteran's death, the 
evidence must show that a disability incurred in or aggravated by 
service was either the principal cause of death or a contributory 
cause of death. 

The appellant, with the assistance of her accredited 
representative, contends that the Veteran's service-connected 
asthma either caused or contributed substantially to his death.  
The appellant's testimony that he was taken to the hospital on 
the morning of his death because he was having an asthma attack 
is particularly pertinent as to this theory of causation.  The 
appellant's representative pointed out during the hearing that 
the Veteran did not have a diagnosis of cardiovascular disease 
prior to his death, and questioned the validity of cardiovascular 
disease as the cause of his death.  The Board notes, as well, 
that the Veteran carried diagnoses of hypertension, chronic 
obstructive pulmonary disease, and emphysema, and that he took 
medication for control of cholesterol.

To establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused the veteran's death or 
contributed substantially or materially to cause death.  For a 
service-connected disability to be the cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related to the immediate or 
underlying cause.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it causally shared in producing death, but rather it must be 
shown that there was a causal connection.  In making such 
determination, it must be remembered that there are primary 
causes of death which by their very nature are so overwhelming 
that eventual death can be anticipated irrespective of coexisting 
conditions.  Even in such cases, there is for consideration 
whether there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  

According to the Veteran's death certificate, he died on April 
[redacted], 2007.  The cause of death was entered as arteriosclerotic 
cardiovascular disease, of unknown onset.  Review of the death 
certificate and the terminal hospital record reveals that he died 
within approximately thirty minutes of his arrival by ambulance 
at the hospital emergency room.  He apparently stopped breathing 
in the ambulance and the emergency medical technicians had begun 
to place him into a body bag.  Although resuscitation efforts 
were undertaken, the Veteran went into cardiac arrest, but 
remained asystolic.  

During the April 2010 hearing on appeal, the appellant described 
her husband's final hours.  She explained that his VA physicians 
had been adjusting his medication, and he had not been feeling up 
to par for the entire preceding week.  The morning of his death, 
she recalled that he had an asthma attack and difficulty 
breathing, so she and her son put him in the car intending to 
take him to the VA emergency room.  She explained that he went to 
the VA emergency room or occasionally to Ford Hospital whenever 
he was unable to control his asthma attacks.  However, on the 
way, his breathing worsened, and they called an ambulance, which 
then took him to a different hospital, Sinai Grace, which had 
never treated him and thus had no medical history about him.  It 
was there that he expired within a half hour.

Review of the Veteran's claims file shows that there are 
outstanding medical records which must be obtained prior to 
further review of the appellant's claim for dependency and 
indemnity compensation.  The appellant testified that the veteran 
had received VA treatment since his retirement from active duty 
in 1969.  In particular, she testified that the Veteran had been 
seen at the VA just one week prior to his death.  Her 
representative asserted that the Veteran had undergone a cardiac 
stress test three years prior to his death.  However, subsequent 
to 1994, the only VA medical records available for review are 
several incomplete records which were submitted by the appellant 
herself.  Neither reports of treatment the week before his death 
nor a stress test are included in these reports.  Any VA medical 
records are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further review 
of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
As all medical evidence reflecting the Veteran's medical 
condition prior to his death is relevant to the claim for service 
connection based upon the cause of his death, VA medical records 
subsequent to 1994 must be obtained.

Also during the hearing, the appellant testified that the Veteran 
had been taken to Ford Hospital for treatment of asthma attacks 
upon at least several occasions.  As these records may be helpful 
to adjudicators as well, the VA should attempt to obtain them in 
connection with this claim.

The question of whether the Veteran's asthma was an underlying 
cause of or etiologically related to the underlying cause is one 
of a medical nature, requiring medical expertise to resolve.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, after the 
outstanding medical records have been obtained, the Board deems 
that the claims file should be provided to a physician for review 
and an opinion as to the relationship between the Veteran's 
asthma and the cause of his death.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should obtain all records of VA 
medical treatment afforded to the Veteran 
subsequent to 1994, including outpatient 
and hospital records, and all test results, 
for inclusion in the file.

2.  The RO should obtain the names and 
addresses of all non-VA medical care 
providers, including the Ford Hospital, who 
treated the Veteran for asthma, lung 
problems, and any heart problems since 
1994.  After securing the necessary 
release(s) from the appellant, the RO 
should obtain these records for inclusion 
in the claims file.

3.  After obtaining the records requested 
above, the RO should forward the claims 
file to a VA physician with appropriate 
expertise, for review and preparation of a 
written opinion as to whether the Veteran's 
service-connected asthma either caused the 
Veteran's death or contributed 
substantially or materially to cause death.  
In so doing, the physician is requested to 
consider and explain in writing whether the 
Veteran's asthma was of such severity as to 
have a material influence in accelerating 
death, and whether his asthma affected a 
vital organ and was of itself of a 
progressive or debilitating nature.  The 
complete rationale for all opinions 
expressed should be fully explained.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


